

Exhibit 10.1




lululogo.jpg [lululogo.jpg]
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release is dated August 28, 2017, and is between
lululemon athletica inc., a Delaware corporation (“lululemon”) and Scott (Duke)
Stump, an individual (“Mr. Stump”).
A.    Mr. Stump and lululemon entered into an Executive Employment Agreement
dated November 17, 2014 (the “Employment Agreement”).
B.     Mr. Stump and lululemon have mutually determined that it is in the best
interests of lululemon and Mr. Stump for Mr. Stump’s employment with lululemon
to terminate effective as of the close of business on October 1, 2017 (the
“Termination Date”) and for such termination to be treated as a termination of
employment without Cause, as defined in section 1.01 of the Employment
Agreement.
C.     Section 5.03 of the Employment Agreement specified certain payments and
benefits to be paid or provided to Mr. Stump if his employment with lululemon
was terminated by lululemon without Cause. This agreement is the full general
release referenced in section 5.03(1)(d)(iv) of the Employment Agreement.
D.    The parties desire to settle all claims and issues that have, or could
have, been raised, in relation to Mr. Stump’s employment with lululemon and
arising out of or in any way related to the acts, transactions or occurrences
between Mr. Stump and lululemon to date, including, but not limited to, his
employment with lululemon or the termination of that employment, on the terms
set forth below.
lululemon and Mr. Stump therefore agree as follows:
1.     Mr. Stump’s employment with lululemon will end on the Termination Date.
Mr. Stump shall use his best efforts to perform his employment responsibilities
and fulfil his employment obligations until the Termination Date. During the
period from September 4, 2017 through the Termination Date, Mr. Stump shall
shall be permitted to work from his home in California, however, upon the
lululemon’s request and expense Mr. Stump shall travel to Vancouver if required.
Mr. Stump must resign from any and all other positions that he holds with
lululemon or any affiliated entity on the Termination Date and will sign any
documentation that lululemon reasonably requests to confirm such resignations.
Mr. Stump and lululemon agree that the Non-Competition Period and the
Non-Solicitation Period stated in article 4 of the Restrictive Covenant
Agreement attached as Schedule A to the Employment Agreement will continue until
12 months after the Termination Date. Mr. Stump’s coverage under lululemon’s US
health plan will terminate on October 31, 2017. Thereafter, Mr. Stump will be
provided an opportunity to continue health coverage for himself and his
qualifying dependents under the Company’s group health plan in accordance with
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at Mr. Stump’s
expense. Mr. Stump’s coverage under lululemon’s Canadian health insurance policy
will terminate on October 31, 2017. If Mr. Stump requests that his coverage be
maintained after such date, lululemon will request an extension of coverage for
his extended health, dental and life insurance through GreatWest Life for up to
6 months. Mr. Stump must advise lululemon of his decision to maintain coverage
through COBRA and/or GreatWest Life by September 15, 2017.
2.     lululemon shall pay or provide the payments and benefits to Mr. Stump
described in section 5.03 of the Employment Agreement upon the terms and
conditions stated therein except that the Severance Payment described in section
5.03(1)(d) of the Employment Agreement shall be paid in equal installments on
lululemon’s normal paydays beginning on the first regular payday occurring after
the Termination Date. For sake of clarity, those benefits are as follows:





--------------------------------------------------------------------------------




(a)     Mr. Stump will be paid his base salary through the Termination Date and
for his 19.5 accrued, unused vacation days all at his annual base salary rate of
$US580,000.
(b)    Beginning in the payroll period following the Termination Date and
continuing for fifteen (15) months thereafter, lululemon will continue to pay
Mr. Stump at his annual base salary rate of $US580,000 per year, less applicable
taxes.
3.     In addition to the payments described in paragraph 2 of this agreement,
promptly after the Termination Date, lululemon shall pay Mr. Stump a lump sum of
$US30,000 less applicable withholdings or deductions required by law, to assist
with his relocation costs and costs associated with his tax filings.
4.     Mr. Stump acknowledges and agrees that the above considerations
constitute adequate legal consideration for the promises and representations
made by Mr. Stump in this agreement and are benefits to which Mr. Stump is not
otherwise entitled.
5.     Mr. Stump unconditionally, irrevocably and absolutely releases and
discharges lululemon, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of lululemon,
past and present, as well as lululemon’s officers, directors, agents, successors
and assigns (collectively, the “Released Parties”), from all claims related to
the transactions or occurrences between them to date, to the fullest extent
permitted by law, including, but not limited to, Mr. Stump’s employment with
lululemon, the termination of Mr. Stump’s employment, and all other losses,
liabilities, claims, charges, demands and causes of action, known or unknown,
suspected or unsuspected, arising directly or indirectly out of or connected
with Mr. Stump’s employment with lululemon. This release is intended to have the
broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims arising under
local, provincial, state or federal law, including, but not limited to alleged
violations of the British Columbia Employment Standards Act, the British
Columbia Human Rights Code and (if applicable), and all claims for attorneys’
fees, costs and expenses. Mr. Stump expressly waives his right to recovery of
any type, including damages or reinstatement, in any administrative or court
action, whether provincial, state or federal, and whether brought by Mr. Stump
or on his behalf, related in any way to the matters released herein. Mr. Stump
acknowledges that he may discover facts or law different from, or in addition
to, the facts or law that he knows or believes to be true with respect to the
claims released in this agreement and agrees, nonetheless, that this agreement
and the release contained in it is and remains effective in all respects
notwithstanding such different or additional facts or the discovery of them. Mr.
Stump declares and represents that he intends this agreement to be complete and
not subject to any claim of mistake, and that the release herein expresses a
full and complete release and he intends the release herein to be final and
complete. Mr. Stump executes this release with the full knowledge that this
release covers all possible claims against the Released Parties, to the fullest
extent permitted by law. Notwithstanding the foregoing, nothing in this
agreement shall be deemed a waiver or release of: (i) any rights, remedies or
claims Mr. Stump may have in enforcing the terms of this agreement; or (ii) Mr.
Stump’s eligibility for, or right to receive, indemnification and advancement of
expenses to the extent provided under lululemon’s by-laws, any written
indemnification agreement with lululemon, or otherwise under applicable law, or
coverage under any applicable directors and officers insurance policy; or (iii)
any rights that cannot be waived as a matter of law.
6.    Mr. Stump shall comply with continuing covenants and obligations contained
in the Restrictive Covenant Agreement and the Employment Agreement.
7.     By entering into this agreement, the Released Parties make no admission
that they have engaged, or are now engaging, in any unlawful conduct.
8.    The parties understand and acknowledge that this agreement is not an
admission of liability and shall not be used or construed as such in any legal
or administrative proceeding. Mr. Stump is advised to consult with an attorney
before executing this agreement.
9.    Mr. Stump acknowledges and agrees that (a) he has read and understands the
terms of this agreement; (b) he has been advised in writing to consult with an
attorney before executing this agreement; (c) he




--------------------------------------------------------------------------------




has obtained and considered such legal counsel as he deems necessary; and (d) by
signing this agreement, he acknowledges that he does so freely, knowingly, and
voluntarily.
10.    Lululemon agrees that it shall not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning Mr. Stump or his family
members, now or in the future.
11.    In the event any provision of this agreement is found unenforceable, the
unenforceable provision is to be deemed deleted and the validity and
enforceability of the remaining provisions is not to be affected thereby. This
agreement may be pled as a full and complete defense to, and may be used as a
basis for an injunction against, any action, suit or other proceeding that may
be prosecuted, instituted or attempted by Mr. Stump in breach hereof. The
validity, interpretation and performance of this agreement shall be construed
and interpreted according to the laws of British Columbia and the laws of Canada
applicable therein, and any action or proceeding arising out of or in connection
with this agreement may be brought only in the courts of competent jurisdiction
in the province of British Columbia This agreement does not grant Mr. Stump any
rights with respect to continued employment by lululemon after the Termination
Date. This agreement is intended to be the entire agreement between the parties
and supersedes and cancels all other and prior agreements, written or oral,
between the parties regarding this subject matter, except that this agreement
does not supersede, cancel or limit sections 4.03 (Policies, Rules and
Regulations), 4.04 (Conflicts of Interest), 4.06 (Restrictive Covenants), 4.08
(Confidential Information), 5.05 (Fair and Reasonable), 5.06 (Return of
Property),5.08 (Resignation as Director and Officer) or 5.09 (Provisions which
Operate Following Termination) or article 6 (Miscellaneous) of the Employment
Agreement; section 5.03 (Payments on Termination Without Cause, for Constructive
Dismissal, or due to the Executive’s Disability) of the Employment Agreement, as
modified and amended by paragraph 2; the Restrictive Covenant Agreement; the
Plan and all applicable award agreements thereunder; the Bonus Plan or any other
obligations specifically preserved under this agreement. This agreement may be
amended only by a written instrument executed by all parties hereto. The parties
may sign this agreement in several counterparts, each of which will be deemed an
original but all of which together will constitute one instrument.
The parties are signing this agreement on the date stated in the introductory
clause.
 
lululemon athletica inc.
 
 
 
/s/    LAURENT POTDEVIN
 
Laurent Potdevin
 
Chief Executive Officer
 
 
 
/s/    SCOTT (DUKE) STUMP
 
Scott (Duke) Stump





